353 S.W.3d 681 (2011)
In The Marriage of: Terry Edward YOUNT, Appellant,
v.
Linda Marie YOUNT, Respondent, and
Ardath Yount, Third-Party Respondent.
No. ED 95721.
Missouri Court of Appeals, Eastern District, Division Two.
November 22, 2011.
Christina L. Kime, Piedmont, MO, for appellant.
Ben Aranda, St. Louis, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
The husband, Terry Yount, appeals the judgment entered by the Circuit Court of Washington County dissolving his marriage to the wife, Linda Yount. We have reviewed the parties' briefs and the record on appeal and find no error.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
*682 We affirm the trial court's judgment. Rule 84.16(b)(1).